USDC SDNY

 

 

 

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC :
x DATE FILED:_ 3/9/2020 __
STACEY MERCER, :
Plaintiff, :
: 19-cv-09481 (LJL)
-\V- :
; ORDER
19 SEABREEZE CO. INC., ;
Defendant. :
X

LEWIS J. LIMAN, United States District Judge:

The Court has been informed that the parties have reached a settlement in principle in this
case. Accordingly, it is hereby ORDERED that this action is DISMISSED without costs and
without prejudice to restoring the action to the Court’s calendar, provided the application to
restore the action is made within thirty (30) days of this Order. Any application to reopen filed
after thirty (30) days from the date of this Order may be denied solely on that basis. Any

pending motions are DISMISSED as moot, and all conferences and deadlines are CANCELLED.

SO ORDERED. LE Ress
Dated: March 9, 2020 : :

New York, New York LEWIS J. LIMAN
United States District Judge

 
